'_A.,;,O.,;,24.,;5,;;,B.a;;CR,;;,ev.,;,._02_1o_s1_20_19..:.);.;Ju,;adg"'m.;,;en;;.t,;;;,.n,;;.ac_r_im_in...
                                                                                                         al.;.P,;,;,etty~Cas;;;,e;,a(;,,,;M,;.;od;;;;ifi;;.;ed._)_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __,.;;P.;:,age.;.e.;.l,;;,;of.;..l
                                                                                                                                                                                                                                        rj
                                                                                                                                                                                                                                        j




                                                      UNITED STATES DISTRICT COURT
                                                                      SOUTHERN DISTRJCT OF CALIFORNIA

                                United States of America                                                                            JUDGMENT IN A CRIMINAL CASE
                                                        V.                                                                          (For Offenses Committed On or After November 1, 1987)


                                       Eva Varela-Varela                                                                            CaseNumber: 3:19-mj-23103

                                                                                                                                    John Owen Lanaban
                                                                                                                                   Defend"FTCE D
 REGISTRATION NO. 87901298
 THE DEFENDANT:                                                                                                                                 AUG O5 2019
   IZl pleaded guilty to count(s) _l~of:....C=-o=m=pl::m=·n::t_ _ _ _+-,J,;~~=.__~=d---+------
  •    was found guilty to count(s)                                              1cr COURT                                  sour~I:~ 61tP~rc~
       after a plea of not guilty.                                                      DEPUTY
       Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
 Title & Section                                   Nature of Offense                                                                                                                  Count Number(s)
 8:1325                                            ILLEGAL ENTRY (Misdemeanor)                                                                                                        1

  •       The defendant has been found not guilty on count(s)
                                                                                                                      ----------~---~----
  •       Count(s) - - ~ - - - - - - - - - - - - - - - dismissed on the motion of the United States.

                                             IMPRISONMENT
        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
 imprisoned for a term of:

                                              i       TIME SERVED                                                          D _ _ _ _ _ _ _ _ _ days

  IZl Assessment: $10 WAIVED          IZl Fine: WAIVED
  IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
  the defendant's possession at the time of arrest upon their deportation or removal.
   •  Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
 of any change of naJne, residence, or mailing address until all fines, restitution, costs, and special assessments
 imposed by this judgment are fully paid, If ordered to pay restitution, the defendant shall notify the court and
 United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                                              Monday, August 5, 2019
                                                                                                                              Date of Imposition of Sentence


 Received
                      DUSM
                          fl::~                                                                                               lli&lJ.it~OCK
                                                                                                                              UNITED STATES MAGISTRATE JUDGE



 Clerk's Office Copy                                                                                                                                                                                3:19-mj-23103
